                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

WHOLESALE, INC.,

              Plaintiff,                                  Case Number 17-13306
v.                                                        Honorable David M. Lawson

7 AUTO SALES HP, LLC, GEORGE
SINAWI, and JEREMY ZEMACH,

              Defendants,
and

JEREMY ZEMACH,

              Counter-plaintiff,
v.

WHOLESALE, INC.,

              Counter-defendant,
and

JEREMY ZEMACH,

              Cross-plaintiff,
v.

7 AUTO SALES HP, LLC and
GEORGE SINAWI,

              Cross-defendants..
                                            /

 ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
         JUDGMENT AGAINST DEFENDANT JEREMY ZEMACH

       This matter is before the Court on the plaintiff’s motion for entry of a default judgment

against defendant Jeremy Zemach. The Court has reviewed the plaintiff’s motion and the record

of proceedings and heard oral argument on April 18, 2019. The defendant did not file a response

to the motion, but he appeared personally at the hearing. At the end of the hearing, after
considering the presentations of the parties, the Court announced from the bench its decision to

grant in part the plaintiff’s motion.

       Accordingly, it is ORDERED that the plaintiff’s renewed motion for entry of default

judgment (ECF No. 66) is GRANTED IN PART for the reasons stated on the record.

       It is further ORDERED that the defendant’s answers to the complaint and the amended

complaint (ECF No. 24, 38) are STRICKEN, and the Clerk of Court shall enter the default of

defendant Jeremy Zemach.

       It is further ORDERED that defendant Jeremy Zemach’s counter-claim against plaintiff

Wholesale, Inc. is DISMISSED.

       It is further ORDERED that the plaintiff’s motion for default judgment is DENIED

without prejudice in all other respects. The plaintiff promptly shall file a motion for entry of

judgment on defendant Zemach’s default supported by appropriate supplemental proofs as to the

amount of damages incurred.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: April 19, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on April 19, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                        -2-
